Citation Nr: 0210170	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae.  


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to July 1973.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the veteran requested a personal hearing 
in April 1999.  He was scheduled for an RO hearing in July 
1999 and again in September 1999.  He was unable to attend 
either hearing due to transportation problems.  In September 
1999, he requested that his hearing be rescheduled at the RO 
in Chicago, Illinois.  A hearings was scheduled in November 
1999 and again in January 2000.  The veteran failed to report 
for either hearing and no subsequent explanation was given 
for his absence.  The claims file was returned to the RO in 
Indianapolis, Indiana, and the veteran was scheduled for an 
additional hearing in July 2000.  He failed to report for 
that hearing as well, and no explanation has been provided to 
date.  There are no other outstanding hearing requests of 
record.  In a July 2000 letter, VA advised the veteran that 
five hearing had been scheduled on his behalf, and as he 
failed to report for three of them without giving an 
explanation, his appeal would be certified to the Board.  

In January 1999, the veteran filed a service connection claim 
for eczema.  That claim was denied by rating decisions issued 
in September 1999 and August 2001.  As no notice of 
disagreement has been received for that issue, it is not on 
appeal before the Board at this time.  


FINDINGS OF FACT

1. The veteran's pseudofolliculitis barbae is shown to be 
productive of slight, if any, exfoliation, exudation or 
itching, on a nonexposed surface or small area. 

2. The veteran's pseudofolliculitis barbae has not been 
manifested by exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.118, Diagnostic Code 7806 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a VA letter issued in April 2001.  As 
set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a May 1998 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a February 
1999 statement of the case and a supplemental statement of 
the case issued in May 2002, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for an increased 
rating.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  Private medical 
records have been received, as have VA hospitalization 
reports.  In addition, the veteran has been afforded four VA 
examinations.  All known and available service, private, and 
VA medical records have been obtained and are associated with 
the veteran's claims file.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Thus, the obligation that the RO provide 
the claimant with any notice about how the responsibilities 
are divided between VA and the claimant in obtaining evidence 
is now moot.

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a noncompensable disability 
rating for pseudofolliculitis barbae under the provisions of 
Diagnostic Code 7806.  The veteran now contends that his 
disorder is more disabling than currently evaluated and he 
has appealed for an increased rating.  

As noted, the veteran's pseudofolliculitis barbae is 
evaluated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7806, which pertains to eczema.  Under 
Diagnostic Code 7806, eczema is rated as noncompensable when 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  It is rated as 10 
percent disabling when there is exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
It is rated as 30 percent disabling if there is exudation or 
itching constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  The Board 
notes that final rules updating the portion of the Rating 
Schedule that pertains to skin disorders was recently 
published; however, the effective date of such amendments is 
August 30, 2002, and as such, the revised regulations do not 
apply in this case.  See 67 Fed. Reg. 49590-49599 (2002).

A VA hospitalization record, dated November 1996 to January 
1997 is included in the claims file.  The veteran was 
initially hospitalized for chemical dependency.  A physical 
examination revealed that the veteran had a dark, rough, 
hyperpigmented skin lesion on his abdomen, right hand, and 
forearm.  He described it as his "service connected skin 
disorder."  The treating physician offered no diagnosis for 
the disorder.

The veteran was afforded a VA examination for skin disorders 
in July 1997.  The examiner noted that the veteran had a 
history of pseudofolliculitis barbae, eczema, and lichen 
simplex chronicus.  Following a physical examination of the 
veteran's skin, the examiner stated that his 
pseudofolliculitis was " very well controlled."  

The veteran was provided with a VA examination for skin 
disorders in September 1997.  At that time, the veteran 
reported a prior history of having facial hives and "shaving 
bumps" during active service.  He asserted that he had 
recently developed skin problems on his hands, stomach, back, 
feet, and abdomen.  Upon examination, the veteran was found 
to have eczema, or a chronic dermatitis.  The examiner stated 
that these disorders were isolated and unrelated to his in-
service skin disorders, specifically, the shaving-related 
trouble with his beard.  He asserted that the veteran's in-
service skin disorders had a different etiology than his 
current complaints.  

An October 1997 VA general medical examination revealed that 
the veteran had eczema on the extensor aspect of his right 
hand and forearm.  His pseudofolliculitis barbae was not 
mentioned.  

The veteran was provided with a VA general medical 
examination in September 2000.  A physical examination of the 
veteran revealed that he had pseudofolliculitis barbae, 
mainly on the upper anterior neck.  No further discussion of 
the veteran's skin disorder was included in the examination 
report. 

After a complete review of the claims file and considering 
all the evidence of record, the Board concludes that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's pseudofolliculitis barbae.  The 
evidence of record does not demonstrate that the veteran's 
pseudofolliculitis barbae is manifested by exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area.  During his July 1997 VA examination, the 
examiner found that the veteran had more than one skin 
disorder.  However, he asserted that the pseudofolliculitis 
barbae was " very well controlled."  At his October 1997 VA 
examination, the veteran's eczema was discussed, but his 
pseudofolliculitis barbae was not mentioned by the examiner 
and the veteran made no complaints regarding the disorder.  
While complaining of his eczema during his September 1997 VA 
examination, the veteran made no similar complaints regarding 
his pseudofolliculitis barbae.  In fact, the examiner found 
the eczema to be unrelated to the veteran's service-connected 
skin disability.

Throughout his VA medical treatment, the veteran made no 
statements regarding his service-connected pseudofolliculitis 
barbae.  Instead, in an April 1999 statement, he maintained 
that he had a "severe skin disruption for the past few 
years."  That recent skin disruption was observed to be on 
his hands, forearm, back, and feet, and the September 1997 VA 
examiner asserted that the skin disruption was eczema, or a 
chronic dermatitis, and was unrelated to his service-
connected pseudofolliculitis barbae.  In short, the record 
contains no medical evidence that the veteran's 
pseudofolliculitis barbae has worsened.  As no physician has 
found an objective worsening of the veteran's 
pseudofolliculitis barbae, a compensable rating would not be 
warranted at this time.

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for 
pseudofolliculitis barbae.  Thus, the benefit of the doubt 
rule need not be considered.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096, 2098-2099 (2000), and the appeal is denied.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds, in this case that the disability picture for 
the veteran's pseudofolliculitis barbae is not so exceptional 
or unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the veteran 
has required frequent hospitalizations for his 
pseudofolliculitis barbae.  Moreover, there is no evidence 
that the veteran's skin disorder has markedly interfered with 
his employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  



ORDER

Entitlement to a compensable rating for pseudofolliculitis 
barbae is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

